Citation Nr: 1540613	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-18 840	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for osteoarthritis of the right knee with instability.

2.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee with limited flexion.

3.  Entitlement to an initial rating in excess of 30 percent for osteoarthritis of the right knee with limited extension.

4.  Entitlement to service connection for degenerative osteoarthritis of the left hip, to include as secondary to a service connected right knee disability.




REPRESENTATION

Appellant represented by:	James G. Fausone


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Board remanded the appeal for higher initial ratings for osteoarthritis of the right knee in May 2014.  The issue of entitlement to service connection for degenerative osteoarthritis of the left hip was subsequently merged on appeal.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from April 1969 to May 1969.

2.	On August 31, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. J. Alibrando
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


